Exhibit 32.2 WRITTEN STATEMENT OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned, the Chief Financial Officer of KBR, Inc. (“the Company”), hereby certifies that to his knowledge, on the date hereof: (a) the Form 10-Q of the Company for the quarter ended June 30, 2007, filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Sectionl3(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ CEDRIC W. BURGHER Cedric W. Burgher Chief Financial Officer Date: August 2, 2007
